     Case: 1:19-cv-05836 Document #: 21 Filed: 12/02/19 Page 1 of 1 PageID #:94

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Dominique Mirza, et al.
                                 Plaintiff,
v.                                                   Case No.: 1:19−cv−05836
                                                     Honorable Charles P. Kocoras
Ignite USA, LLC
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 2, 2019:


       MINUTE entry before the Honorable Charles P. Kocoras: Defendant Ignite's
unopposed motion for leave to file an oversized memorandum of law in support of motion
to dismiss [19] is granted. Motion hearing set for 12/3/2019 is stricken, no appearance is
required. Mailed notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
